NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

____________________________________
                                    :
MSP RECOVERY CLAIMS, SERIES,        :
LLC, MAO-MSO RECOVERY II, LLC,      :
SERIES PMPI, and MSPA CLAIMS 1,     :
LLC,                                :
                                    :
                                    :              Civil Action No. 3:18-cv-2211-BRM-LHG
                  Plaintiffs,       :
                                    :
      v.                            :
                                    :
                                    :                             OPINION
                                    :
SANOFI AVENTIS U.S. LLC, NOVO       :
NORDISK INC., and ELI LILLY AND     :
COMPANY                             :
                                    :
                  Defendants.       :
____________________________________:

MARTINOTTI, DISTRICT JUDGE

       Before this Court is Defendants Sanofi Aventis U.S. LLC (“Sanofi Aventis”), Novo

Nordisk Inc. (“Novo Nordisk”), and Eli Lilly and Company’s (“Eli Lilly”) (collectively,

“Defendants”) Motion to Dismiss Plaintiffs MSP Recovery Claims (“MSP Recovery”), Series,

LLC (“Series”), MAO-MSO Recovery II, LLC, Series PMPI (“MAO-MSO”), and MSPA

Claims 1, LLC’s (“MSPA”) (collectively, the “Plaintiffs”) Amended Complaint for lack of

Article III standing and failure to state a claim with respect to each cause of action asserted.

(ECF No. 71.) Plaintiffs opposed Defendants’ Motion to Dismiss. (ECF No. 75.) Having held

oral argument on March 21, 2019 and having reviewed the submissions filed in connection with
the motions, for the reasons set forth below and for good cause shown, Defendants’ Motion to

Dismiss is GRANTED IN PART and DENIED IN PART.

       I.      PROCEDURAL AND FACTUAL BACKGROUND

               A. Procedural History

       On February 15, 2018, Plaintiffs filed a Complaint before this Court asserting various

causes of action against the Defendants. (ECF No. 1.) On July 18, 2018, Plaintiffs filed a First

Amended Complaint (the “Amended Complaint”), asserting violations of 18 U.S.C. § 1962(c) of

the Racketeer Influenced and Corrupt Organizations Act (“RICO”) against all Defendants (Count

One), conspiracy to violate RICO pursuant to 18 U.S.C. § 1962(d) against all Defendants (Count

Two), violations of the Arizona Consumer Fraud Act, Delaware Consumer Fraud Act, Florida

Deceptive and Unfair Practice Act, Illinois Consumer Fraud and Deceptive Business Practices

Act, Minnesota Prevention of Consumer Fraud Act, Minnesota Uniform Deceptive Trade

Practices Act, Missouri Merchandising Practices Act, the New Jersey Consumer Fraud Act, and

the New Mexico Unfair Trade Practices Act (Count Three), common law fraud against all

Defendants (Count Four), and common law unjust enrichment against all Defendants (Count

Five). (ECF No. 70.)

       On August 20, 2018, Defendants filed a Motion to Dismiss the Amended Complaint

asserting Plaintiffs lacked Article III standing, failed to state a RICO claim, failed to state claims

under the various state consumer protection laws, failed to state a claim for common law fraud,

and failed to state a claim for common law unjust enrichment. (ECF No. 71-1 at 13-41.) On

October 4, 2018, Plaintiffs filed an Opposition to Defendants’ Motion to Dismiss. (ECF No. 75.)

On November 19, 2018, Defendants filed a Reply Brief to Plaintiffs’ Opposition to its Motion to

Dismiss. (ECF No. 76.)



                                                  2
               B. Factual Background

                   i.     Parties and Background

       For the purpose of this Motion to Dismiss, the Court accepts the factual allegations in the

Complaint as true and draws all inferences in the light most favorable to the Plaintiff. See

Phillips v. Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). Furthermore, the Court also

considers any “document integral to or explicitly relied upon in the complaint.” In re Burlington

Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (quoting Shaw v. Dig. Equip.

Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)).

       MSP Recovery is a Delaware entity with its principal place of business in Miami, Florida

(ECF No. 70 ¶ 36), MSPA is a Florida entity with its principal place of business in Coral Gables,

Florida (ECF No. 70 ¶ 37), and MAO-MSO is a Delaware entity with its principal place of

business in Cresskill, New Jersey. (ECF No. 70 ¶ 38). Plaintiffs have been assigned recovery

rights for multiple Medicare Advantage plans, including various Medicare Advantage

organizations (“MAOs”), health maintenance organizations (“HMOs”), and management service

organizations (“MSOs”) (collectively, “Plaintiffs’ Assignors”). (ECF No. 70 ¶ 39.) Plaintiffs’

Assignors paid Medicare benefits on behalf of Medicare-eligible beneficiaries enrolled under the

Medicare Advantage program. (ECF No. 70 ¶ 40.)

       Sanofi Aventis is a Delaware limited liability company headquartered in Bridgewater,

New Jersey. (ECF No. 70 ¶ 41.) Sanofi Aventis manufactures Apidra, a rapid-acting insulin, and

Lantus, a long-acting insulin. (Id.) Novo Nordisk is a Delaware corporation headquartered in

Plainsboro, New Jersey. (ECF No. 70 ¶ 42.) Novo Nordisk manufactures NovoLog, a

rapid-acting insulin, and Levemir, a long-acting insulin. (Id.) Eli Lilly is an Indiana corporation

headquartered in Indianapolis, Indiana. (ECF No. 70 ¶ 43.) Eli Lilly produces the rapid-acting



                                                3
insulin Humalog and “markets, distributes, and sells its products throughout the state of New

Jersey,” maintaining a registered agent in West Trenton, New Jersey. (Id.)

       Approximately 30 million people in the United States suffer from diabetes. (ECF No. 70

¶ 1.) Diabetes is a condition in which the body does not properly process food for use as energy.

(ECF No. 70 ¶ 57.) People suffering from diabetes are unable to produce enough insulin, or

cannot use insulin as effectively as necessary, and thus have high levels of glucose in their blood

stream thereby posing serious or fatal health risks. (ECF No. 70 ¶¶ 59-60.) Plaintiffs’ Assignors

have paid for over one million prescriptions of insulin in the past ten years. (ECF No. 70 ¶ 63.)

       Since 2003, the cost of one vial of insulin or one box of five insulin pens has increased by

more than 500%, grossly incommensurate with the rate of medical inflation. (ECF No. 70 ¶ 65.)

This has occurred “even in the face of supposed competition between manufacturers with similar

drugs.” (ECF No. 70 ¶ 66.)

                   ii.    Medicare

       Plaintiffs are the assignees of Medicare Act Part C and/or Part D prescription drug

coverage providers who provide benefits to thousands of beneficiaries. (ECF No. 70 ¶ 71.)1 The

Medicare Act consists of five parts, A through E. 42 U.S.C. § 1395 et seq. Medicare Parts A and

B create and regulate traditional fee-for-service Medicare. 42 U.S.C. §§ 1395c-1395w. Medicare

Part C outlines the Medicare Advantage Program and provides that Medicare beneficiaries may

elect for private insurers to deliver their Medicare benefits to them, 42 U.S.C. §§ 1395w-21-29,

whereas Medicare Part D provides for prescription drug coverage to Medicare beneficiaries, 42

U.S.C. §§ 1395x, 1395y.

       Medicare Part D coverage is a voluntary prescription drug benefit program established


1
  The Medicare Act, 42 U.S.C. § 1395 et seq. is a “federally funded health insurance program for
the elderly and disabled.” Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 506 (1993).
                                                 4
for Medicare beneficiaries in 2003. (ECF No. 70 ¶ 78.) A Medicare beneficiary may enroll in

Part D if he or she lives in the service area of a Part D plan and is entitled to Medicare benefits

under Part A or is enrolled under Part B. (ECF No. 70 ¶ 79.) Medicare Part D is based on a

“private market model,” whereby Medicare contracts with private entities, known as sponsors, to

administer prescription drug plans. (ECF No. 70 ¶ 80.) The Part D plan sponsor must provide

qualified prescription drug coverage and submit a bid to become a benefits contractor. (ECF No.

70 ¶¶ 81-82.) If the Plan D sponsor’s bid exceeds the “benchmark” price, the enrolled

beneficiary must pay the difference as part of a monthly premium. (ECF No. 70 ¶ 83.)

       The Center for Medicare and Medicaid Services (“CMS”), the federal agency within the

Department of Health and Human Services that administers the Medicare program, provides

each Part D plan sponsor with advance monthly payments equal to the plan sponsor’s

standardized bid. (ECF No. 70 ¶ 84.) Part D sponsors must meet a $400 deductible and are then

“responsible for 75% of all payments in the second phase.” (ECF No. 70 ¶ 86.) Medicare Part D

beneficiaries must stay in this second phase until they and the plan have spent a total of $3,700

on covered drugs. (ECF No. 70 ¶ 87.) Upon reaching the second coverage breaking point, the

beneficiary is then in the Medicare Part D “Donut Hole.” (ECF No. 70 ¶ 88.) The “Donut Hole”

refers to a “coverage gap phase where the beneficiary must pay for branded drugs at 40% of the

list price, the manufacturer discounts braded drugs by 50%, and the plan pays the remaining

10%.” (Id.) A beneficiary leaves the coverage gap and is covered again after spending a total of

$4,950 out-of-pocket. (ECF No. 70 ¶ 91.) This occurs when total drug costs covered by the

beneficiary, the plan, and discounts reach $7,425. (Id.)

                   iii.   The Insulin Pricing Scheme

       Plaintiffs contend the prices that Plaintiffs’ Assignors paid and continue to pay for



                                                 5
Defendants’ analog insulin are inflated because of Defendants’ “insulin pricing scheme.” (ECF

No. 70 ¶ 92.) The insulin pricing scheme alleged “requires payers to pay for both the drug and

the undisclosed kickback to the PBMs[2].” (Id.) Defendants have not disclosed the details of the

insulin pricing scheme to Plaintiffs’ Assignors, nor have the “unnamed co-conspirator” PBMs

disclosed the nature of the kickbacks they are allegedly paid. (ECF No. 70 ¶¶ 93-94.)

         The pharmaceutical supply chain in the United States consists of four major actors: drug

manufacturers, wholesale distributors, pharmacies, and PBMs. (ECF No. 70 ¶ 95.)

Pharmaceuticals generally originate in manufacturing sites and are then transferred to wholesale

distributors before being transferred to retail or mail-order pharmacies, where they are subject to

price negotiations and processed through management screens by PBMs. (ECF No. 70 ¶ 96.)

Thereafter, the pharmaceuticals are dispensed by pharmacies where they are purchased by the

beneficiaries. (Id.) PBMs are “paid to administer a third-party payer’s drug program,” which

includes developing the drug formulary. (ECF No. 70 ¶ 97.) Third-party payers provide copies of

their PBMs’ formularies to providers, pharmacists, and patients in their network to aid

prescribers’ adherence to the formularies. (ECF No. 70 ¶ 98.)

         Formulary inclusion is critical to Defendants’ business, as it allows them to increase the

sales of their drugs. (ECF No. 70 ¶ 100.) Being included in a formulary and obtaining a

“favorable placement” within a formulary (“Tier-1 placement”) drives demand for that drug

within the network of physicians, pharmacists, and participating plans. (ECF No. 70 ¶ 99.) PBMs

have contractual relationships with pharmaceutical manufacturers, retail pharmacies, and

wholesalers whereby they negotiate rebates and other fees and concessions. (ECF No. 70 ¶ 102.)

These relationships “allow PBMs to exert tremendous influence and control over what drugs are



2
    Pharmacy Benefit Managers.
                                                 6
made available to health plans and ultimately the public.” (ECF No. 70 ¶ 103.)

       PBMs generate revenue in three ways: fees from third-party payers for processing

prescriptions and operating mail-order pharmacies, transaction fees from third-party payers on

different operations required to manage cash flow between insurers and manufacturers, and

through rebates from pharmaceutical manufacturers, such as Defendants. (ECF No. 70 ¶ 105.)

Therefore, PBMs have the greatest leverage to negotiate lower prices when two or more

manufacturers make interchangeable prices. (ECF No. 70 ¶ 106.) The rebate agreement would

create an incentive for PBMs to negotiate lower net prices “if operated ethically and honestly.”

(ECF No. 70 ¶ 108.) Instead, “Defendants and PBMs have realized that they both benefit if . . .

Defendants raise their publicly reported list price, but largely maintain net prices between

Defendants and PBMs.” (ECF No. 70 ¶ 110.) This scheme allows PBMs to leverage formulary

control for kickbacks while also allowing Defendants to maintain or increase their profit margins

while maintaining preferred, Tier-1 formulary positions. (ECF No. 70 ¶ 111.)

       Although Defendants have sold similar, interchangeable drugs for decades, the list prices

have continued to rise in tandem with each competing drug. (ECF No. 70 ¶ 114.) This occurs

because Defendants are not competing on price, but rather on higher rebates and fees paid to

PBMs. (ECF No. 70 ¶ 115.) This has caused the list price of insulin to rise while the net realized

prices for Defendants has remained “relatively constant.” (ECF No. 70 ¶¶ 116-24.)

       Plaintiffs contend the rising prices are attributable in part to the conflict of interest

created when PBMs began acquiring pharmacies, which began in the “early and late 2000s.”

(ECF No. 70 ¶¶ 125-26.) When a PBM combines with a pharmacy, they lose the incentive to

police against pharmaceutical company schemes to steer patients to more expensive analog

drugs. (ECF No. 70 ¶ 127.) Due to the size of the PBMs and the volume of beneficiaries they



                                                7
represent3, PBMs can steer business between manufacturers based on which will pay the largest

kickbacks. (ECF No. 70 ¶ 129.) The size of the rebates and other fees PBMs attract from drug

companies is a “carefully guarded secret.” (ECF No. 70 ¶ 130.) PBMs “depend on the lack of

transparency to conduct their business” and resist “any requirement that they disclose the details

of their agreements with drug manufacturers.” (ECF No. 70 ¶ 131.)

         On November 30, 2016, Novo Nordisk issued a press release explaining the rising price

of insulin prices and their continually rising revenue, stating:

                We hear from more and more people living with diabetes about the
                challenges they face affording healthcare, including the medicines
                we make . . . News reports on drug prices have left the public with
                an impression that companies like ours realize all the profits from
                the “list price” increases we’ve made over the last decade. In other
                words, a list price increase by XX percent leads to an automatic
                XX percent profit for the drug maker. We believe that is
                misleading and here’s why: As the manufacturer, we do set the
                “list price” and have full accountability for those increases.
                However, after we set the list price, we negotiate with the
                companies that actually pay for the medicines, which we call
                payers. This is necessary in order for our medicines to stay on their
                preferred drug list or formulary. The price or profit we receive
                after rebates, fees and other price concessions we provide to the
                payer is the “net price.” The net price more closely reflects our
                actual profits.

(ECF No. 70 ¶ 139.)

         Additionally, in its 2016 annual report, Novo Nordisk admitted to the practice of

exchanging rebates for preferential formulary placement, stating:

                Increasingly, PBMs and health plans play a key role in negotiating
                price concessions with drug manufacturers on behalf of private
                payers for both the commercial and government channels, and
                determining the list of drugs covered in the health plan’s
                formulary. Specifically, . . . Payer pressure to reduce the overall
                drug costs has resulted in greater focus on negotiating higher
                rebates from drug manufacturers. Private payers are increasingly


3
    PBMs manage pharmacy benefits for over 266 million people nationwide. (ECF No. 70 ¶ 132.)
                                                  8
               keen to adopt narrow formularies that exclude certain drugs, while
               securing increased rebates from the preferred brand.

               (ECF No. 70 ¶ 140.)

Consequently, Novo Nordisk’s 2016 report announced contract negotiations for 2017 with

“higher than anticipated” rebates purportedly necessary to obtain broader coverage for its

products. (ECF No. 70 ¶ 141.)

       Similarly, Eli Lilly and Sanofi Aventis also admitted they raise their list prices on a quid

pro quo basis in exchange for including their products on preferred drug formularies. (ECF No.

70 ¶¶ 142-44.) Eli Lilly’s CEO explicitly conceded “higher rebates can be an incentive for a

payer to stick with . . . essentially a higher-priced product.” (ECF No. 70 ¶ 143.) Meanwhile,

Sanofi Aventis made a similar admission, with its CEO noting “increased rebates in the U.S. to

secure favorable formula repositions for Lantus with key payers have kicked in since January 1,

2015.” (ECF No. 70 ¶ 144.) As such, Plaintiffs assert the insulin pricing scheme benefits

Defendants and PBMs at the expense of the public, including third-party payers, MAOs, and the

Medicare Trust Fund. (ECF No. 70 ¶ 150.) Defendants’ scheme results in third-party payers,

including Plaintiffs’ Assignors, being saddled with increasing costs based on inflated prices with

MA Plans being powerless in maximizing benefits for their beneficiaries prior to the donut hole.

(ECF No. 70 ¶ 152.)

       Plaintiffs assert Defendants “compete” with each other not on price, but by offering

rebates for insulin to PBMs who profit from every list price increase through the kickbacks they

receive. (ECF No. 70 ¶ 167.) Defendants “deliberately and intentionally” published benchmark

prices for the analog insulins that did not reflect the actual market prices of the drugs. (ECF No.

70 ¶ 168.) Instead, the listed benchmark prices “were fabricated overstatements to create net-to-

benchmark price spread[s] that Defendants could market to PBMs in exchange for formulary

                                                9
status.” (Id.) Without the fraudulent spread scheme, Defendants would have to compete for PBM

market share by lowering prices. (Id.) Rather, Defendants “closely guarded their pricing

structures and sales figures for their analog insulins” such that they “kept the net prices [they]

offered to the three largest PBMs a secret.” (ECF No. 70 ¶ 169.) As a result of Defendants’

insulin pricing scheme, Plaintiffs’ Assignors have overpaid for analog insulin for their

beneficiaries, thereby depleting finite resources available to provide MA Plan benefits. (ECF No.

70 ¶ 170.)

       II.     LEGAL STANDARDS

               A. Rule 12(b)(6)

       In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

district court is “required to accept as true all factual allegations in the complaint and draw all

inferences in the facts alleged in the light most favorable to the [plaintiff].” Phillips v. Cty. of

Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). “[A] complaint attacked by a Rule 12(b)(6) motion

to dismiss does not need detailed factual allegations.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007) (citations omitted).       However, the plaintiff’s “obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action.” Id. (citing Papasan v. Allain, 478 U.S.

265, 286 (1986)). A court is “not bound to accept as true a legal conclusion couched as a factual

allegation.” Papasan, 478 U.S. at 286. Instead, assuming the factual allegations in the complaint

are true, those “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556



                                                 10
U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when

the pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. This “plausibility standard” requires the complaint allege

“more than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a

probability requirement.’” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations”

are not required, but “more than an unadorned, the defendant-harmed-me accusation” must be

pled; it must include “factual enhancements” and not just conclusory statements or a recitation of

the elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

       “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

However, courts are “not compelled to accept ‘unsupported conclusions and unwarranted

inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (quoting Schuylkill Energy

Res. Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997)), nor “a legal conclusion

couched as a factual allegation.” Papasan, 478 U.S. at 286.

       While, as a general rule, the court may not consider anything beyond the four corners of

the complaint on a motion to dismiss pursuant to Rule 12(b)(6), the Third Circuit has held that “a

court may consider certain narrowly defined types of material without converting the motion to

dismiss [to one for summary judgment pursuant to Rule 56].” In re Rockefeller Ctr. Props. Sec.

Litig., 184 F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “‘document

integral to or explicitly relied upon in the complaint.’” Burlington Coat Factory, 114 F.3d at



                                                11
1426 (quoting Shaw, 82 F.3d at 1220).

               B. Rule 9(b)

       Pursuant to Federal Rule of Civil Procedure 9(b), when alleging fraud, “a party must state

with particularity the circumstances constituting fraud or mistake, although intent, knowledge,

and other conditions of a person’s mind may be alleged generally.” In re Lipitor Antitrust Litig.,

868 F.3d 231, 249 (3d Cir. 2017) (citations omitted); see also U.S. ex rel. Moore & Co., P.A. v.

Majestic Blue Fisheries, LLC, 812 F.3d 294, 307 (3d Cir. 2016) (holding that a “plaintiff alleging

fraud must . . . support its allegations with all of the essential factual background that would

accompany the first paragraph of any newspaper story – that is, the who, what, when, where and

how of the events at issue”) (citations omitted). Accordingly, “a party must plead [its] claim with

enough particularity to place defendants on notice of the ‘precise misconduct with which they are

charged.’” United States ex rel. Petras v. Simparel, Inc., 857 F.3d 497, 502 (3d Cir. 2017)

(quoting Lum v. Bank of Am., 361 F.3d 217, 223-24 (3d Cir. 2004), abrogated on other grounds

by Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

       III.    DECISION

               A. Article III Standing

       Defendants assert the Amended Complaint must be dismissed in its entirety because

Plaintiffs lack Article III standing to maintain the suit. (ECF No. 71-1 at 13-22.) Specifically,

Defendants contend the assignments by Plaintiffs’ Assignors are invalid, as they do not

encompass the claims asserted in the Amended Complaint and are void under various state laws,

and that Plaintiffs have failed to allege an injury in fact. (Id.) Plaintiffs counter that the

assignments are valid as the claims asserted were explicitly assigned to Plaintiffs, the common




                                                12
law doctrine of champerty does not apply, and they have incurred an injury in fact. (ECF No. 75

at 2-16).

       “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

‘Controversies.’” Lance v. Coffman, 549 U.S. 437, 439 (2007). “Standing to sue is a doctrine

rooted in the traditional understanding of a case or controversy.” Spokeo, Inc. v. Robins, 136 S.

Ct. 1540, 1547 (2016). “The standing inquiry focuses on whether the party invoking jurisdiction

had the requisite stake in the outcome when the suit was filed.” Constitution Party of Pa. v.

Aichele, 757 F.3d 347, 360 (3d Cir. 2014) (citing Davis v. FEC, 554 U.S. 724, 734 (2008)).

Specifically, Article III standing “consists of three elements.” Spokeo, 136 S. Ct. at 1547. To

establish standing, “[t]he plaintiff must have (1) suffered an injury in fact, (2) that is fairly

traceable to the challenged conduct of the defendants, and (3) that is likely to be redressed by a

favorable judicial decision.” Id. “The plaintiff, as the party invoking federal jurisdiction, bears

the burden of establishing these elements.” Id. (citing FW/PBS, Inc. v. Dallas, 493 U.S. 215, 231

(1990)).

                      1. Assignments

       Defendants contend Plaintiffs fail to allege valid assignments because Plaintiffs’

assignments do not encompass the claims asserted in the Amended Complaint and such

assignments are invalid under the state laws applicable to those assignments. (ECF No. 71-1 at

14-18.) Plaintiffs assert that the assignments were express, are not void under state law, and the

applicable state laws do not require dismissal under these circumstances. (ECF No. 75 at 2-14.)

The Third Circuit has held that the assignment of any claims – including RICO claims – must be

“express” in order to be deemed valid. Lerman v. Joyce Int’l, Inc., 10 F.3d 106, 112 (3d Cir.

1993). An “express” assignment must make reference to “legal causes of action or claims” in a



                                                13
manner that is “unambiguous and all-inclusive.” Id.4; see also Gulfstream III Assocs., Inc. v.

Gulfstream Aerospace Corp., 995 F.2d 425, 438 (3d Cir. 1993). On the contrary, “general

assignment[s]” of “rights, title and interest” are not sufficiently express to adequately assign

legal claims. Lerman, 10 F.3d at 112; see also Gulfstream, 925 F.2d at 440 (holding “general

assignments, without specific reference to . . . claims, cannot validly transfer the right to pursue

those claims”).

       Plaintiffs’ claims of assignments are sufficiently pled so as to withstand Defendants’

Motion to Dismiss. Plaintiffs pled they have been assigned recovery rights for multiple Medicare

Advantage plans, including MAOs, HMOs, and MSOs. (ECF No. 70 ¶ 39.) Here, Plaintiffs’

Assignors include Preferred Medical Plan, SummaCare, and Interamerican Medical Center

(“IMC”). Although Plaintiffs do not provide these assignments in the Amended Complaint or in

their opposition to Defendants’ Motion to Dismiss, Defendants provide the assignment

agreements between Plaintiffs and assignors IMC (ECF No. 71-3, Ex. A) and SummaCare (ECF

No. 71-4, Ex. B). Both the IMC and SummaCare assignments expressly set forth the respective

assignors’ intention that Plaintiffs be assigned any and all rights of recovery stemming from the

allegedly fraudulent insulin pricing scheme.

       The IMC assignment contract, which took effect on February 20, 2015, irrevocably

assigns certain rights under state and federal law to MSP Recovery, stating in pertinent part:

                  By way of this Agreement, [IMC] appoints, directs, and, otherwise,
                  irrevocably assigns all of [IMC]’s rights as it pertains to the rights
                  pursuant to any plan, State or Federal statute(s) whatsoever directly


4
  The Lerman court determined a RICO claim was validly assigned where the assignor assigned
“without limitation, any and all of the following: . . . causes of action, judgments, claims and
demands [pursuant to RICO] of whatsoever nature.” Lerman, 10 F.3d at 113. The Third Circuit
held “that language unambiguously extinguished [the assignor]’s right to assert any legal claims
or causes of action against third parties based on [the facts provided]. Accordingly, the
assignment was not partial.” Id.
                                                   14
                and/or indirectly for any of its members and/or plan participants,
                and/or its rights pursuant to any agreement with the understanding
                that the irrevocable assignment requires that MSP Recovery
                compensate [IMC] as per the terms of this Agreement even if
                [IMC] cancels the Agreement pursuant to the terms therein.

                ...

                Although the main claim(s) covered by this agreement are those
                that fall within the purview of the Medicare Secondary Payer Act,
                this Agreement shall not limit MSP Recovery as it pertains to any
                other equitable and/or legal rights that may exist wherein [IMC]
                has the right(s) to pursue all of its fee for service claim(s) or is,
                otherwise, entitled to recover under any theory of recovery that
                now exists or may exist in the future.

(ECF No. 71-3, Ex. A at 10-13.)

        Similarly, the SummaCare assignment contract, which took effect on May 12, 2017, also

assigns broad legal rights to the Plaintiffs as assignees, stating in pertinent part:

                [SummaCare] hereby irrevocably assigns, transfers, conveys, sets
                over and delivers to MSP Recovery, and any of its successors and
                assigns, any and all of [SummaCare]’s right, title, ownership and
                interest in and to all Claims existing on the date hereof, whether
                based on contract, tort, statutory right, and any and all rights . . . to
                pursue and/or recover monies for [SummaCare] that [SummaCare]
                had, may have had, or has asserted against any party in connection
                with the Claims and all rights and claims against primary payers
                and/or third parties that may be liable to [SummaCare] arising
                from or relating to the Claims, including claims under consumer
                protection statutes and laws, and all information relating thereto,
                all of which shall constitution the “Assigned Claims[.]” . . . The
                transfer [of rights] . . . shall remain the confidential and exclusive
                property of MSP Recovery or its assigns. This assignment is
                irrevocable and absolute.

(ECF No. 71-4, Ex. B at 5.)

        The agreements between Plaintiffs and IMC and SummaCare are sufficiently express

and, when reading the contract “as a whole, and with common sense” it is clear that the

Plaintiffs’ Assignors intended that Plaintiffs bring any and all viable claims, and not merely



                                                   15
those under the Medicare Secondary Payer Act, as Defendants contend. A.D.L. v. Cinnaminson

Twp. Bd. of Educ., 975 F. Supp. 2d 459, 466 (D.N.J. 2013). Indeed, both agreements with which

this Court has been provided explicitly note that Plaintiffs’ rights to recover thereunder are not

limited to any particular statute but are all-encompassing with respect to payments made by the

assignors. (ECF No. 71-3, Ex. A at 10-13; ECF No. 71-4, Ex. B at 5.) Accordingly, Plaintiffs’

assignments encompass the claims asserted in the Amended Complaint.5

       Next, Defendants assert Plaintiffs’ assignments are void under various state laws. (ECF

No. 71-1 at 17-18.) Specifically, Defendants contend Plaintiffs’ assignments violate the

prohibition against “champertous” assignments under the four state laws applicable to the

assignment and re-assignment contracts: New York, Delaware, Florida, and Ohio. (Id.)6

Plaintiffs counter that the question of champertous intent is a fact-intensive inquiry that may not

be disposed of at the motion to dismiss stage, but that nevertheless, they have sufficient interest

in the litigation such that the assignments do not run afoul of the doctrine of champerty and are

thus valid under the applicable state laws. (ECF No. 75 at 6-13.)

       Under New York law, the “question of champertous intent is a fact-intensive inquiry” in

which the defendant must demonstrate that the plaintiff acquired the claim for the “sole or

primary purpose of bringing suit.” Elliot Assocs., L.P. v. Republic of Peru, 948 F. Supp. 1203,

1208 (S.D.N.Y. 1996) (citing CIBC Bank & Trust Co. (Cayman) Ltd. v. Banco Cent. Do Brasil,



5
  To the extent this Court was not provided with additional assignments, this Court notes the
intent of the scope of rights underlying such assignments is an issue of fact and therefore not
appropriately disposed of at the Motion to Dismiss stage.
6
  The doctrines of champerty and maintenance “refer to arrangements where a party acquires an
interest in something merely by participating in a lawsuit in which the party otherwise has no
independent status to join.” 14 Am. Jur. 2d Champerty, Maintenance, Etc. § 1 (2019).
“Champerty is a type of maintenance in which the intermeddler makes a bargain with one of the
parties to the action to be compensated out of the proceeds of the action.” (Id.)
                                                16
886 F. Supp. 1105, 1110 (S.D.N.Y. 1995)). Accordingly, the issue of champertous intent may

not be adjudicated at the motion to dismiss stage. Id.

        Furthermore, pursuant to the laws of Ohio, Delaware, and Florida – under which

champertous intent is a valid ground on which to seek a dismissal at the motion to dismiss stage

– this Court is persuaded that Plaintiffs’ claims should not be dismissed at this stage of the

litigation.

        Ohio law defines champerty as a “form of maintenance in which a nonparty undertakes to

further another’s interest in a suit in exchange for a part of the litigated matter if a favorable

result ensures.” Hiles v. NovaStar Mortg., Inc., 2012 WL 4813775, at *4 (S.D. Ohio 2012)

(emphasis added) (quoting Rancman v. Interim Settlement Funding Corp., 789 N.E.2d 217, 219

(Ohio 2003)).7 Importantly, to bar a suit on the grounds of champerty under Ohio law, a court

must be persuaded that the assignee either has “no bona fide interest in the case” or would

“receive a stake” in the assignors’ claims. Hiles, 2012 WL 4813775, at *4 (quoting Rancman,

789 N.E.2d at 222). Here, there is no allegation that Plaintiffs would “receive a stake” in the

Plaintiffs’ Assignors’ claims. Additionally, Plaintiffs have alleged a bona fide interest in the

case. Plaintiffs’ claims do not fail merely because they contracted to disperse the proceeds to

their assignors, see Sprint Comms. Co., L.P. v. APCC Servs., Inc., 554 U.S. 269, 287 (2008)

(holding an “assignee of a legal claim for money owed has standing to pursue that claim in

federal court, even when the assignee has promised to remit the proceeds of the litigation to the

assignor), and Plaintiffs noted they were assigned the claims due in part to the assignors’

difficulty in identifying potential causes of action. (ECF No. 75 at 8.)


7
  The Rancman court further noted the “doctrines of champerty and maintenance were developed
at common law to prevent officious intermeddlers from stirring up strife and contention by
vexatious and speculative litigation which would disturb the peace of society.” Rancman, 789
N.E.2d at 219-20.
                                                 17
       For the same reasons Defendants’ arguments fail pursuant to Ohio law, they also fail

pursuant to the laws of the states of Delaware and Florida. See Hall v. State, 655 A.2d 827,

829-30 (Del. Super. Ct. 1994) (holding “[t]he doctrines of champerty and maintenance apply

only to volunteers or strangers – those who have no legal interest in the subject matter of the

dispute; those who have no relation to either of the parties; and those who are not acting in the

lawful exercise of their profession as counsel to one of the parties” and “[i]n a champertous

assignment, an assignee of a cause of action initiates litigation at his or her own risk and expense

in consideration of receiving a portion of the proceeds if successful”); see also Kraft v. Mason,

668 So.2d 679, 682 (Fla. Ct. App. 1996) (holding “[c]hamperty is a form of [officious

intermeddling in a suit which in no way belongs to the intermeddler] wherein one will carry on a

suit in which he has no subject matter interest at his own expense or will aid in doing so in

consideration of receiving, if successful, some part of the benefits recovered”). Accordingly,

Defendants have not demonstrated the assignments were champertous, and in any event, a denial

of Plaintiffs’ claims pursuant to the doctrine of champerty at this point in the litigation would be

premature.

                       2. Injury in Fact

       Defendants contend Plaintiffs lack Article III standing because they have not plausibly

alleged an injury in fact for which they can recover. (ECF No. 71-1 at 18-22.) Specifically,

Defendants make three assertions: IMC is not an entity that provides Medicare drug coverage

and therefore has no damages; Plaintiffs failed to plead the assignors suffered any injury from

inflated analog insulin prices; and the exhibits attached to the Amended Complaint do not

demonstrate the assignors overpaid for insulin. (Id.) Plaintiffs counter that Defendants’

arguments are erroneous as IMC pays directly for pharmaceuticals, Plaintiffs allege their



                                                18
assignors suffered harm by virtue of their payment based on inflated list prices, and Exhibit A

provides voluminous proofs of inflated payments for analog insulin. (ECF No. 75 at 13-16.) “To

establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion of a legally

protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not conjectural

or hypothetical.’” Spokeo, 136 S. Ct. at 1547 (quoting Lujan v. Defenders of Wildlife, 504 U.S.

555, 560 (1992)). “For an injury to be ‘particularized,’ it ‘must affect the plaintiff in a personal

and individual way.’” Id. (citations omitted). A “concrete” injury must be “de facto;” that is, it

must actually exist. Id.

       First, Defendants contend IMC is merely a “medical services provider and health care

clinic” and Plaintiffs “cannot explain how an entity that does not provide Medicare Part D

coverage could have suffered an injury from allegedly inflated prices of drugs covered under

Medicare Part D.” (ECF No. 71-1 at 19.) However, Plaintiffs have alleged that Plaintiffs’

Assignors, including IMC, which is a MAO, provide Medicare benefits pursuant to specific

contractual agreements with particular networks. (ECF No. 70 ¶¶ 2, 215.) Whether IMC actually

provides such benefits, and to what extent, is a question of fact that this Court cannot adjudicate

at the motion to dismiss stage.

       Second, Defendants assert Plaintiffs “fail to plead that the assignors suffered any injury

from analog insulin prices.” (ECF No. 71-1 at 19.) Defendants maintain the Amended Complaint

“does not identify a single payment for analog insulin by an assignor based on the supposedly

inflated list prices.” (ECF No. 71-1 at 19-20.) Defendants’ contention is erroneous. The

Amended Complaint pleads the existence of a scheme between PBMs to widen the spread

between the “list price” and the “net price” of insulin, which results in a profit to Defendants and

the expense of Plaintiffs’ Assignors. (ECF No. 70 ¶¶ 4, 139-44.) Coupled with the allegations of



                                                19
purchases made by Plaintiffs’ Assignors, Plaintiffs certainly allege a concrete and particularized

injury sufficient to constitute an adequately pled injury in fact.

       Finally, Defendants contend Exhibit A, which is attached to the Amended Complaint,

does not establish an injury in fact as Plaintiffs do not allege any of the listed transactions

constitute an overpayment and “nothing on the face of the documents suggest that they do.”

(ECF No. 71-1 at 21.) Exhibit A merely provides consumer data for each purchase of analog

insulin: the unique internal patient code; the source NDC codes which are unique codes for

pharmaceuticals delineating the labeler, the drug, and the dosage; the product name; the date of

service; and how much the Plaintiffs’ Assignors paid for the pharmaceuticals. (ECF No. 70 ¶ 47

n.1.) Without cross-referencing such payments against the net prices, there would be no way of

deducing from the information provided whether such payments were in fact overpayments.

Defendants’ argument that Exhibit A – which is thousands of pages in length – does not suggest

overpayment, is unpersuasive. Furthermore, Defendants’ reliance on Binsack v. Lackawanna

Cty. Prison, 438 F. App’x 158, 160 (3d Cir. 2011) is erroneous. Binsack concerned a complaint

that was unintelligible on its face and failed to make out cognizable causes of action. Id. This is

not the case here.

       Plaintiffs have pled a valid assignment under the applicable state laws and have alleged

an injury in fact, therefore, they possess Article III standing to proceed with this lawsuit.

Accordingly, Defendants’ Motion to Dismiss for lack of Article III standing is DENIED.

               B. RICO Violation Claims

       Defendants contend Plaintiffs have failed to plead a RICO claim as Plaintiffs do not

allege Defendants committed RICO predicate acts, failed to allege the existence of a RICO

enterprise, lack standing pursuant to the indirect purchaser rule, and fail to allege a RICO



                                                  20
conspiracy. (ECF No. 71-1 at 22-33.) Plaintiffs dispute this argument claiming they have

sufficiently alleged RICO predicate acts and a RICO enterprise and that they do not constitute

indirect purchasers “to the extent that concept is applicable to RICO actions.” (ECF No. 75 at 16-

31.)

       To demonstrate a violation of 18 U.S.C. § 1962(c), a plaintiff must prove: “(1) the

existence of an enterprise affecting interstate commerce; (2) that the defendant was employed by

or associated with the enterprise; (3) that the defendant participated . . . , either directly or

indirectly, in the conduct or the affairs of the enterprise; and (4) that he or she participated

through a pattern of racketeering activity.” United States v. Bergrin, 650 F.3d 257, 265 (3d Cir.

2011) (quoting United States v. Irizarry, 341 F.3d 273, 285 (3d Cir. 2003)). Proving a violation

of 18 U.S.C. § 1962(c) “requires no more than this.” Sedima, S.P.R.L. v. Imrex Co., Inc., 473

U.S. 479, 496 (1985).

                        1. RICO Predicate Acts

       Defendants contend the Amended Complaint should be dismissed because Plaintiffs have

failed to “adequately allege that defendants committed two or more predicate acts of

racketeering.” (ECF No. 71-1 at 23.) Plaintiffs argue they have “more than adequately alleged

mail and wire fraud” by virtue of Defendants’ repeated misrepresentations every time they

published false or artificially inflated benchmark prices. (ECF No. 75 at 24-26.) Illicit

racketeering activity includes “a host of so-called predicate acts, including ‘any act which is

indictable under . . . Section 1341 [mail fraud].’” Bridge v. Phoenix Bond & Indem. Co., 553

U.S. 639, 647 (2008) (quoting 18 U.S.C. § 1961(1)(B)). The Third Circuit has traditionally

interpreted mail fraud statutes broadly. See United States v. Martinez, 905 F.2d 709, 715 (3d

Cir.), cert. denied, 498 U.S. 1017 (1990). Fraud is “measured in a particular case by determining



                                               21
whether the scheme demonstrated a departure from fundamental honesty, moral uprightness, or

fair play and candid dealings in the general life of the community.” United States v. Riley, 621

F.3d 312, 327 n.19 (3d Cir. 2010) (citation omitted). However, without “a specific fraudulent

statement” identifying “the time, place, speaker, and content” of the alleged misrepresentation, a

civil RICO claim asserting fraud should be dismissed. Jaye v. Oak Knoll Vill. Condo. Owners

Ass’n, Inc., 2016 WL 7013468, at *15 (D.N.J. Nov. 30, 2016).

          Plaintiffs have adequately pled mail and wire fraud. Plaintiffs allege Defendants

committed mail and wire fraud by publishing artificially inflated benchmark prices via mail and

interstate wire facilities. (ECF No. 70 ¶¶ 202-06.)8 Plaintiffs further alleged that Defendants



8
    Specifically, Plaintiffs allege

                  [t]he Defendant[s’] . . . use of U.S. mails and interstate wire
                  facilities to perpetrate the spread scheme involved thousands of
                  communications throughout the class period, inter alia: a.
                  Marketing materials about the benchmark prices for the analog
                  insulins and the available spreads, which [Defendants] sent to
                  PBMs located across the country; b. Written and oral
                  representations of the analog insulin benchmark prices that the
                  [Defendants] made at least annually and, in many cases, several
                  times during a single year; c. Thousands of written and oral
                  communications discussing, negotiating, and confirming the
                  placement of [Defendants’] analog insulin . . . on a particular
                  PBM’s formulary; d. Written and oral representations regarding
                  information or incentives designed to lessen the prices that each of
                  the PBMs paid for the analog insulins, and/or to conceal those
                  prices or the spread scheme; e. Written communications, including
                  checks, relating to rebates, kickbacks, or other financial
                  inducements paid to each of the PBMs to persuade them to
                  advocate for one Defendant Drug Manufacturers’ analog insulin
                  over a competitor’s product; f. Written and oral communications
                  with U.S. government agencies and private insurers that
                  fraudulently misrepresented what the benchmark prices were, or
                  that were intended to deter investigations into the true nature of the
                  benchmark prices . . .; g. Written and oral communications with
                  health insurers and patients; h. Receipts of money on tens of
                  thousands of occasions through the U.S. mails and interstate wire
                                                   22
knew the prices consumers ultimately paid for the analog insulin was based on the fraudulent

benchmark prices Defendants published. (ECF No. 70 ¶¶ 4, 28, 168.) Federal courts have held

that excessive inflation of prices on a published index may constitute mail and wire fraud. See In

re Lupron® Mktg. & Sales Practices Litig., 295 F. Supp. 2d 148, 165-68 (D. Mass. 2003); see

also Schmuck v. United States, 489 U.S. 705, 710-11 (1989). As such, Plaintiffs have adequately

pled the requisite predicate acts underlying its RICO claim.

       Defendants’ reliance on Republic of Iraq v. ABB AG, 768 F.3d 145 (2d Cir. 2014) is

misplaced. Defendants cite ABB for the proposition that the dismissal of a RICO claim is

appropriate where “the plaintiff bears ‘at least substantially equal responsibility’ for the RICO

violations of which it complains.’” ABB, 768 F.3d at 167-68 (quoting Bateman Eichler, Hill

Richards, Inc. v. Berner, 472 U.S. 299, 310 (1985)).9 Although each of Plaintiffs’ Assignors

purchased Defendants’ analog insulin through a designated PBM, that act cannot be said to

impute to Plaintiffs “at least substantially equal responsibility” as Defendants, who allegedly

perpetrated the insulin pricing scheme with the PBMs. Id. Accordingly, Plaintiffs have

adequately pled RICO predicate acts so as to withstand Defendants’ Motion to Dismiss.



               facilities – the wrongful proceeds of the [Defendants’] spread
               scheme; and i. In addition to the above-referenced RICO predicate
               acts, Defendants’ corporate headquarters have communicated
               through use of the U.S. mails and by interstate wire facilities with
               their various local headquarters or divisions, in furtherance of the
               spread scheme.

(ECF No. 70 ¶ 206.)
9
  ABB dealt with a RICO claim brought by the Republic of Iraq against numerous defendants
who were alleged to have conspired with then-President Saddam Hussein and Iraq’s state-owned
enterprises to plunder a humanitarian program established by the United Nations. ABB, 768 F.3d
at 151. The court dismissed the RICO claims holding, inter alia, that it was an “inescapable
conclusion that the Hussein Regime bears at least substantially equal responsibility for the
Programme’s corruption.” Id. at 163.
                                                23
                       2. RICO Enterprise

       Next, Defendants contend Plaintiffs have not adequately pled the existence of a RICO

enterprise, as Plaintiffs do not allege a common purpose between the Defendants and the PBMs

and fail to allege Defendants “directed the affairs” of the RICO enterprise. (ECF No. 71-1 at

27-29.) Plaintiffs state Defendants’ argument fails as it is merely an “insipid repackaging” of its

previous assertion that “the PBMs are but a proxy for Plaintiffs and that Defendants and PBMs

are not colluding but are playing the adversarial roles” as intended. (ECF No. 75 at 27.) An

essential feature of an association-in-fact enterprise is the sharing of a “common purpose”

between the members. United States v. Boyle, 556 U.S. 938, 948 (2009). “From the terms of

RICO, it is apparent that an association-in-fact enterprise must have at least three structural

features: a purpose, relationships among those associated with the enterprise, and longevity

sufficient to permit the enterprise’s purpose.” Id. at 946.10 The Third Circuit has held that Boyle’s

construction of the term “association-in-fact enterprise” is “capacious,” “expansive,” and

“obviously broad.” In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 366 (3d Cir. 2010).

Additionally, a valid RICO enterprise requires “defendants [to] conduct[] or participat[e] in the

conduct of the ‘enterprise’s affairs,’ not just their own affairs.” Reves v. Ernst & Young, 507 U.S.

170, 185 (1993) (quoting 18 U.S.C. § 1962(c)).

       Plaintiffs have adequately pled a valid RICO enterprise. The Amended Complaint alleged

a common fraudulent purpose between the Defendants, provided a motive for such purpose, and

detailed the alleged relationships between the Defendants. (ECF No. 70 ¶¶ 10-17; 41-44; 93-

104.) Additionally, the Amended Complaint also satisfies the “participation” prong of the RICO


10
  The Supreme Court has also defined an association-in-enterprise, for RICO purposes, as “a
group of persons associated together for a common purpose of engaging in a course of conduct.”
United States v. Turkette, 452 U.S. 576, 583 (1981).


                                                 24
enterprise inquiry, as it details how Defendants colluded to achieve some benefit that would be

unlikely absent collusion: preferred formulary status by virtue of a kickback quid pro quo to the

PBMs. (ECF No. 70 ¶¶ 18-22.) Thus, when considering the Amended Complaint with a

“capacious” and “expansive” view of a RICO enterprise, it is clear that Plaintiffs adequately pled

such enterprise. Brokerage Antitrust Litig., 618 F.3d at 366.

       Defendants’ contentions that Plaintiffs have failed to adequately plead a valid RICO

enterprise are without merit. First, Defendants contend Plaintiffs “cannot claim that defendants

and the PBMs united together for the common purpose of defrauding plaintiffs’ assignors” as

Plaintiffs’ Assignors hire the PBMs to negotiate rebates and discounts on their behalf. (ECF No.

71-1 at 27-28.) However, merely because Plaintiffs’ Assignors may have had some role in the

hiring of PBMs with respect to negotiations with Defendants is not necessarily to say that such

PBMs could not then collude with Defendants to violate a RICO. In support of its contention,

Defendants cite Bible v. United Student Aid Funds, Inc., 799 F.3d 633 (7th Cir. 2015).

Specifically, Defendants note Bible’s holding that a “run-of-the-mill commercial relationship

where each entity acts in its individual capacity to pursue its individual self-interest” cannot form

the basis of a RICO enterprise. Id. at 655-56 (citing United Food & Commercial Workers Unions

v. Walgreen Co., 719 F.3d 849, 855 (7th Cir. 2013)). However, Plaintiffs have alleged more than

a mere “run-of-the-mill commercial relationship.” Indeed, the Amended Complaint asserts that

Defendants, in coordination with the PBMs, artificially set benchmark prices, in violation of

federal law, to enhance its own profits at the consumers’ expense. Therefore, this Court finds

Plaintiffs have adequately pled a RICO enterprise.

                       3. The Indirect Purchaser Rule

       Defendants argue Plaintiffs lack standing pursuant to the indirect purchaser rule. (ECF



                                                 25
No. 71-1 at 30-32.) Specifically, Defendants contend Plaintiffs’ claims must fail as a matter of

law because they do not allege that they purchase the analog insulin directly from the

manufacturer, but rather, are downstream purchasers. (ECF No. 71-1 at 30-31.) Plaintiffs

contend Defendants have mischaracterized the indirect purchaser rule in the RICO context and

that they have adequately pled direct injury so as to withstand Defendants’ Motion to Dismiss.

(ECF No. 75 at 27-31.)11

       The Supreme Court developed the indirect purchaser rule in the antitrust context, when it

held that Clayton Act plaintiffs may not demonstrate injury by providing evidence only of

indirect purchases. Illinois Brick Co. v. Illinois, 431 U.S. 720, 737 (1977). The Court warned that

allowing indirect purchasers to recover under such a theory would “transform treble-damages

actions into massive multiparty litigations involving many levels of distribution and including

large classes of ultimate consumers remote from the defendant.” Id. at 739. Moreover, the

indirect purchaser rule was also intended to prevent defendants from being exposed to “multiple

liability” should both indirect and direct purchasers in a distribution chain be permitted to assert

claims arising out of a single overcharge. McCarthy v. Recordex Serv., Inc., 80 F.3d 842, 851 (3d

Cir. 1996). As 18 U.S.C. § 1964(c), RICO’s private cause of action, was modeled on the Clayton

Act, “antitrust standing principles apply equally to allegations of RICO violations.” McCarthy,


11
  Recently, when faced with a highly analogous fact pattern with the same defendants, this
Court determined that the indirect purchaser rule precluded a RICO action, stating:

               Although Plaintiffs have adequately pled the various elements of a
               RICO claim, they failed to allege that they directly purchased the
               analog insulin from Defendants. Rather, Plaintiffs claim injury by
               virtue of inflated prices of their downstream purchase. Therefore,
               Plaintiffs’ claims are barred by the indirect purchaser rule, and as
               such, Plaintiffs lack standing to maintain this action pursuant to
               RICO.

In re Insulin Pricing, No. 17-699, 2019 WL 643709, at *13 (D.N.J. Feb. 15, 2019).
                                                26
80 F.3d at 855; see also Holmes v. Sec. Inv’r Prot. Corp., 503 U.S. 258, 270-74 (1992).

        Defendants highlight that Plaintiffs do not allege that they purchase analog insulin

directly from Defendants. Rather, Plaintiffs allege that the insulin is sold to wholesalers at prices

based on the list price, who then sell the insulin to pharmacies before the ultimate sale to the

MAOs, HMOs, and consumers. (ECF No. 71-1 at 30.) Indeed, the Amended Complaint alleges

such a chain of distribution, stating:

                96. Pharmaceutical products generally originate in manufacturing
                sites and then are transferred to wholesale distributors, transferred
                and stocked at retail, mail-order, and other types of pharmacies,
                then are subject to price negotiations and processed through quality
                and utilization management screens by PBMs, and are dispensed
                by pharmacies, and, ultimately, are delivered to and taken to
                beneficiaries.

                ...

                101. . . . PBMs contract with a network of retail and community
                pharmacies.

                102. In addition, and of significance here, PBMs have contractual
                relationships    with pharmaceutical        manufacturers, retail
                pharmacies, and pharmaceutical wholesalers, negotiating rebates,
                fees and other concessions.

(ECF No. 70 ¶¶ 96-102.)

        Moreover, the Amended Complaint also features a chart explaining the distribution chain,

demonstrating that the insulin is sold from the manufacturer to the wholesaler at a small discount

to list price, who then negotiate a price to sell the insulin to a pharmacy, who then dispense to

consumers and collect a copay. (ECF No. 70 ¶ 104.) The chart also highlights the role of the

PBMs: accepting payment from insurers or employers to manage drug cost, negotiating with

manufacturers to receive rebates, and negotiating with pharmacies over reimbursements and

other fees. (Id.)



                                                 27
       Plaintiffs’ core allegation is that Defendants engaged in a scheme to “artificially inflate[]

each analog insulin’s benchmark price” in order to increase their own profits, along with those of

the PBMs, at the expense of consumers. (ECF No. 70 ¶¶ 3, 222.) However, Plaintiffs concede

that their assignors are not the first party to pay for the analog insulin at a purportedly inflated

price. (ECF No. 70 ¶¶ 96-104.) Rather, Plaintiffs outline a scheme whereby the analog insulins

are sold to wholesalers at prices based on the benchmark prices that are set by the manufacturers

and are then subsequently sold to pharmacies and clinics at prices that approximate the

benchmark prices. (Id.) As such, Plaintiffs are multiple purchasers down the distribution chain

from Defendants and are quintessential indirect purchasers for the purposes of the indirect

purchaser rule. See McCarthy, 80 F.3d at 848 (holding that “only the purchaser immediately

downstream from the alleged [RICO violator]” possesses standing to pursue an action).

       Plaintiffs attempt to refute Defendants’ arguments by contending that the indirect

purchaser rule does not vitiate their RICO standing as the rule does not apply in the same fashion

to RICO claims as it does in the antitrust context. (ECF No. 75 at 28-29.) This Court is not

persuaded by Plaintiffs’ arguments. In McCarthy, the Third Circuit unequivocally held that the

indirect purchaser rule applies to RICO claims, stating that “the central and dispositive issue [in a

RICO action] is whether plaintiffs are ‘direct purchasers.’ If so, they are entitled to pursue . . .

their . . . RICO claims.” McCarthy, 80 F.3d at 855.

       Additionally, Plaintiffs’ assertion that the Supreme Court’s ruling in Holmes exempts

RICO claims from standing challenges pursuant to the indirect purchaser rule is erroneous.

Holmes explicitly held that federal jurisprudence interpreting antitrust principles govern RICO

claims because Congress modeled RICO’s civil action provision on a substantially similar

provision in the Clayton Act, stating:



                                                 28
                The key to better interpretation lies in some statutory history. We
                have repeatedly observed, see Agency Holding Corp. v. Malley-
                Duff & Assocs., Inc., 483 U.S. 143, 150-51 (1987) . . . that
                Congress modeled § 1964(c) . . . [of RICO after] the federal
                antitrust laws, § 4 of the Clayton Act . . . .

                In Associated General Contractors . . . we discussed how Congress
                enacted § 4 in 1914 with language borrowed from § 7 of the
                Sherman Act, passed 24 years earlier. Before 1914, lower federal
                courts had read § 7 to incorporate common-law principles of
                proximate causation . . . and as we reasoned, as many lower federal
                courts had done before us . . . that congressional use of the § 7
                language in § 4 presumably carried the intention to adopt ‘the
                judicial gloss that avoided a simple literal interpretation.’ . . . .
                Thus, we held that a plaintiff’s right to sue under § 4 required a
                showing that the defendant’s violation not only was a ‘but for’
                cause of his injury, but was the proximate cause as well.

                The reasoning applies just as readily to § 1964(c) [of RICO]. We
                may fairly credit the 91st Congress, which enacted RICO, with
                knowing the interpretation federal courts had given the words
                earlier Congresses had used first in § 7 of the Sherman Act, and
                later in the Clayton Act’s § 4 . . . . It used the same words, and we
                can only assume it intended them to have the same meaning that
                courts had already given them.

Holmes, 503 U.S. at 267-68.

        Nothing in Holmes undercuts the voluminous federal jurisprudence holding that courts

may apply the indirect purchaser rule applies to RICO actions with the same force as in the

antitrust context.

        Additionally, this Court also does not find that the Third Circuit’s decision in In re

Avandia Marketing, Sales Practices & Product Liability Litigation, 804 F.3d 633 (3d Cir. 2015)

compels the conclusion that Plaintiffs have standing because they suffered direct injury, despite

the fact that they are indirect purchasers. Unlike here, the Avandia plaintiffs were not seeking

recourse pursuant to payments made to third parties based on allegedly fraudulent prices set by a

manufacturer. Id. at 644. Rather, the Avandia plaintiffs’ cause of action was couched in the



                                                 29
defendants’ alleged failure to disclose known health risks of various drugs ultimately included in

formularies.12 Similarly, the Supreme Court’s holding in Bridge v. Phoenix Bond & Indem. Co.,

553 U.S. 639 (2008) also does not preclude the application of the indirect purchaser rule to

Plaintiffs’ RICO claims. Bridge merely held that plaintiffs who are injured “by reason of” a

pattern of mail fraud may have RICO standing “even if he [or she] has not relied on any

misrepresentations.” Id. at 649-50. Unlike here, Bridge does not concern the case of an indirect

purchaser and does not stand for the proposition that plaintiffs multiple levels down the

consumer chain may possess RICO standing despite the indirect purchaser rule.

       At oral argument, Plaintiffs argued, inter alia, that none of the three reasons underlying

the Supreme Court’s justifications for the requirement of directness in Holmes – and thus

underlying the indirect purchaser rule – is present in this scenario. Those reasons were: first,

indirect injuries make it difficult “to ascertain the amount of a plaintiff’s damages attributable to

the violation, as distinct from other, independent factors”; second, the risk of multiple recoveries

potentially requiring courts to “adopt complicated rules apportioning damages to guard against

this risk”; and third, the likelihood of vindication by others, “since directly injured victims can

generally be counted on to vindicate the law as private attorney generals.” Avandia, 804 F.3d at

642 (quoting Holmes, 503 U.S. at 269-70). However, as in Holmes, allowing Plaintiffs’ claims to

proceed would create the risk of multiple recoveries, as each purchaser upstream from Plaintiffs

could potentially recover from Defendants as well. Additionally, Plaintiffs’ damages are not

easily ascertainable in the context of this alleged kickback scheme, and although certain direct


12
   At oral argument, citing Avandia, 804 F.3d at 639-41, Plaintiffs’ counsel invited this Court to
be the first to re-label the indirect purchaser rule the “indirect injury” rule and subsequently
determine their injuries were sufficiently direct to survive Defendants’ Motion to Dismiss.
Relying on the binding precedent in McCarthy, Holmes, and others, this Court declines to do so
as Plaintiffs have failed to demonstrate circumstances warranting a departure from the precedent
set and affirmed by authorities binding this Court.
                                                 30
purchasers may lack incentive in this instance, other intermediaries, such as the pharmacies, may

have an incentive to seek recourse. Although Plaintiffs advocated competently against applying

the indirect purchaser rule in this case, this Court is bound by the previous decisions of the Third

Circuit and the Supreme Court and must recognize the indirect purchaser rule’s bar to

maintaining a RICO cause of action.13

        Furthermore, the facts of this case notably mirror those of Hale v. Stryker Orthopaedics,

2009 WL 321579 at *3 (D.N.J. Feb. 9, 2009). The Hale plaintiffs asserted RICO violations

pursuant to the defendants’ alleged artificial price inflation of hip and knee implant devices, yet

failed to allege that they directly purchased the subject products from the defendants. Id. at *1-4.

Rather, the plaintiffs pled only that they suffered a direct injury evidenced by heightened

coinsurance payments passed down to them through the distribution chain. Accordingly, the

Hale court determined that the plaintiffs lacked RICO standing pursuant to the indirect purchaser

rule, stating:

                 While Plaintiffs argue that they have pled direct injury since they
                 paid artificially-inflated coinsurance payments for their surgeries,
                 Plaintiffs have not alleged that they were direct purchasers of the
                 replacement joints manufactured by Defendants. Between
                 Plaintiffs and Defendants in the chain of distribution stand several
                 actors, including the hospitals performing the joint surgeries and
                 Plaintiffs’ insurers. The chain of distribution squarely presents the
                 multiple liability and damage apportionment risks discussed in
                 McCarthy. Thus, Plaintiffs’ co-payment alone does not allow them
                 to stand in the shoes of a direct purchaser for standing purposes.


13
   Additionally, this Court is not persuaded by Plaintiffs’ argument at oral argument that any
potential defendant could circumvent RICO liability by establishing a shell company and selling
its product to that shell company before dispersing it to the general public, thereby wielding the
indirect purchaser rule as a shield against potential litigation. However, the Supreme Court has
interpreted the indirect purchaser rule to include a co-conspirator exception, whereby an indirect
purchaser does have standing to sue when the direct purchaser is a division or subsidiary of the
price-fixing seller or when customers of the direct purchaser own or control the direct purchaser
itself. See In re ATM Fee Antitrust Litig., 686 F.3d 741, 749 (9th Cir. 2012) (citing Illinois Brick,
431 U.S. at 736 n.16).
                                                  31
               ...

               After carefully considering the arguments put forth by both sides,
               it seems clear that under the facts as pled, Plaintiffs cannot escape
               the bar of the “direct purchaser” rule. To do so, Plaintiffs would
               have to plead that they bought their implants directly from
               Defendants. Since Plaintiffs have not so pled, they lack standing
               under these facts to bring their RICO claims.

Id at *4.

        Although Plaintiffs allege injury through heightened coinsurance payments and

fraudulent benchmark prices, the chain of distribution alleged in this matter is fatal to Plaintiff’s

RICO claims.14 As Plaintiffs have failed to allege that they directly purchased the analog insulin

from Defendants, but instead claim injury by virtue of inflated prices of their downstream

purchase, their claims are barred by the indirect purchaser rule. As such, Plaintiffs lack standing

to maintain their RICO causes of action and Defendants’ Motion to Dismiss Plaintiffs’ RICO

claims is GRANTED.

               C. State Consumer Protection Laws

        Defendants contend Plaintiffs’ state law consumer fraud claims – which include

allegations of violations of the state consumer protection laws of Arizona, Delaware, Florida,

Illinois, Minnesota, Missouri, New Jersey, and New Mexico – should be dismissed for lack of

Article III standing, failure to state a claim, lack of proximate causation, and other independent


14
   Moreover, this Court notes a recent decision from this District, In re Mercedes-Benz Emission
Litig., No. 16-881, 2019 WL 413541 (D.N.J. Feb. 1, 2019), in which the court allowed RICO
claims to persist despite the fact that the plaintiffs did not directly purchase the product, luxury
automobiles, directly from the manufacturers. Mercedes-Benz is distinguishable from this case.
Although the Mercedes-Benz plaintiffs were not direct purchasers, that matter did not concern
overpayments made to and by intermediaries, as here. Rather, Mercedes-Benz dealt primarily
with proximate causation in the RICO context, a separate requirement. Indeed, the court was not
confronted with an indirect purchaser challenge to plaintiffs’ standing, and it was neither briefed
on the indirect purchaser rule nor did it perform an indirect purchaser rule analysis whatsoever.
Id. at *18-26.
                                                 32
reasons. (ECF No. 71-1 at 33-37.) Plaintiffs counter that they have standing to pursue their state

law claims as Defendants cite cases dealing with consumer class action certification, and the

Amended Complaint adequately asserts facts supporting each state law claim. (ECF No. 75 at

30-38.)

          First, Defendants contend Plaintiffs lack Article III standing to maintain their state law

claims, arguing that Plaintiffs “do not plead a single specific fact indicating that their assignors

suffered an injury in Arizona, Delaware, Florida, Illinois, Minnesota, Missouri, New Jersey, or

New Mexico.” (ECF No. 71-1 at 34.) Relying on In re Flonase Antitrust Litig., 692 F. Supp. 2d

524, 533 (E.D. Pa. 2010) for the proposition that plaintiffs lack standing to sue under state

consumer protection laws if they did not purchase a drug in the state at issue, Defendants assert

Plaintiffs lack standing for all of their state law claims. On the contrary, the Third Circuit has

affirmed the certification of class actions in which plaintiffs have “allege[d] deceptive sales

practices affecting . . . claimants throughout the fifty states” although plaintiffs themselves did

not hail from such states. In re Prudential Ins. Co. Am. Sales Practices Litig., 148 F.3d 284, 289

(3d Cir. 1998). Moreover, Plaintiffs have alleged they suffered an “injury-in-fact, ascertainable

loss and actual damages . . . in the form of increased prices of the insulin products” in each state

for which they assert a violation of the applicable consumer protection law. (ECF No. 70 ¶¶ 247,

258, 270, 284, 296, 306, 320, 332, 343.) Accordingly, Plaintiffs do not lack Article III standing

to assert their state law consumer protection claims.

          Second, Defendants contend the Amended Complaint “is devoid of factual allegations

plausibly showing that defendants have violated the consumer protection laws at issue.” (ECF

No. 71-1 at 34.) Citing McGarvey v. Penske, 639 F. Supp. 2d 450, 465-66 (D.N.J. 2009), vacated

in part on reconsideration, No. 08-5610, 2010 WL 1379967 (D.N.J. Mar. 29, 2010) and In re



                                                  33
Suboxone Antitrust Litig., 2017 WL 4642285, at *14 (E.D. Pa. Oct. 17, 2017), Defendants argue

the state consumer protection laws must be dismissed as the Amended Complaint contains “no

well-pled factual allegations” as to how Defendants violated each statute. (ECF No. 71-1 at 34-

35.)

          Both cases cited by Defendants are distinguishable from this case. McGarvey concerned

plaintiffs who did “not even set forth the elements of [the] fifteen causes of action they assert . . .

or explain how the fifteen listed statutes apply to this case.” McGarvey, 639 F. Supp. 2d at 465.

On the contrary, Plaintiffs have explicitly alleged each element of each of the state consumer law

statutes. (ECF No. 70 ¶¶ 237-48, 250-57, 262-69, 274-83, 288-95, 299-305, 310-19, 322-31,

334-42.) Similarly, In re Suboxone does not provide support for Defendants’ argument, as it

dismissed plaintiffs’ claims for “contain[ing] no well-pled factual allegations.” In re Suboxone,

2017 WL 4642285, at *14. Here, Plaintiffs have included sufficient factual allegations in the

Amended Complaint establishing their respective state law claims. As such, Plaintiffs have

drawn a sufficient connection between their allegations and the elements of the several consumer

protection laws so as to satisfy the heightened pleading standard of the fraud-based causes of

action.

          Third, Defendants contend Plaintiffs “fail to adequately allege that defendants’ conduct

was the proximate cause of the harm asserted.” (ECF No. 71-1 at 35-36.) Rather, Defendants

maintain that the actions of Plaintiffs’ Assignors and their own PBM agents determine the costs

they incur for analog insulin, which is the harm alleged. (Id.) Conversely, Plaintiffs allege

Defendants orchestrated the insulin pricing scheme with the PBMs, in which Defendants and the

PBMs agreed on “three different prices for their insulin treatments: (1) a publicly-available “list”

price, (2) a “discount” price . . . and – most importantly – (3) a “net” price that reflects a rebate []



                                                  34
that the Defendants will later pay to the PBMs [and] which neither the Defendants nor the PBMs

will disclose.” (ECF No. 70 ¶ 11.) Additionally, the Amended Complaint continues on to further

explain, on many different occasions, how the Defendants’ scheme causes injury to the Plaintiffs.

(ECF No. 70 ¶¶ 19-20, 68-70, 92-104.) Accordingly, Plaintiffs have adequately pled proximate

causation.

        Fourth, Defendants argue that several of Plaintiffs’ state law claims must be dismissed for

independent reasons. (ECF No. 71-1 at 36-37.) Specifically, Defendants contend: (1) Plaintiffs

lack standing under the Missouri Merchandising Practices Act (“MMPA”) because the MMPA

does not apply to plaintiffs who purchased products for commercial purposes; (2) Plaintiffs’ New

Jersey Consumer Fraud Act (“NJCFA”) claims must be dismissed because the Plaintiffs’

Assignors are not consumers; (3) Plaintiffs’ claims under the Arizona Consumer Fraud Act

(“ACFA”) must be dismissed because they are not direct purchasers; and (4) Plaintiffs are barred

from obtaining money damages under the Minnesota Deceptive Trade Practices Act (“DTPA”),

which only authorizes injunctive relief. (Id.) This Court addresses each respective state statute in

turn.

                       i.     The MMPA

        Under the MMPA, a “private cause of action is given only to one who purchases and

suffers damages.” Jackson v. Charlie’s Chevrolet, Inc., 664 S.W.2d 675, 677 (Mo. Ct. App.

1984); see also Mo. Rev. Stat. §§ 407.025.1. “[T]he word purchase ‘is defined . . . as meaning to

obtain by paying money or its equivalent.’” In re Express Scripts, Inc., Pharmacy Benefits Mgmt.

Litig., 2006 WL 2632328, at *10 (E.D. Mo. Sept. 13, 2006) (quoting Jackson, 664 S.W.2d at

677). In In re Express Scripts, the court held that the plaintiff, a PBA Plan that purchased

services for its client police officers, lacked standing as the services were “not purchased for the



                                                35
Plan’s personal, family, or household purposes.” In re Express Scripts, 2006 WL 2632328, at

*10. Indeed, the court found “they were purchased for a business purpose: to serve the Plan’s

clients.” Id. As such, plaintiffs could not survive defendants’ motion to dismiss under a plain

reading of the MMPA. Id. Here, Plaintiffs’ cause of action pursuant to the MMPA suffers the

same defect: the claim is brought on behalf of commercial purchasers rather than the consumers

themselves. Plaintiffs’ Assignors did not purchase the plans for “personal, family, or household

purposes.” Id. Accordingly, Plaintiffs’ MMPA claim cannot withstand Defendants’ Motion to

Dismiss and therefore Plaintiffs’ MMPA claim is DISMISSED.

                      ii.     The NJCFA

       Courts have interpreted the NJCFA to require the following three elements to state a

viable cause of action: “(1) unlawful conduct by defendant; (2) an ascertainable loss by plaintiff;

and (3) a causal relationship between the unlawful conduct and the ascertainable loss.” Bosland

v. Warnock Dodge, Inc., 964 A.2d 741, 749 (N.J. 2009) (citing Int’l Union of Operating Eng’rs

Local No. 68 Welfare Fund v. Merck & Co., Inc., 929 A.2d 1076, 1086 (N.J. 2007)). Third-party

payors are not considered consumers under the NJCFA because they “do not use or consume

prescription medications themselves.” Cent. Reg’l Empls. Benefit Fund v. Cephalon, 2009 WL

3245485, at *3 (D.N.J. Oct. 7, 2009). Where the third-party payor “essentially serve[s]” as a

middleman or insurer, they lack standing to maintain suit under the NJCFA. In re Schering-

Plough Corp. Intron/Temodar Consumer Class Action, 2009 WL 2043604, at *31-32 (D.N.J.

July 10, 2009); see also Bracco Diagnostics, Inc. v. Bergen Brunswig Drug Co., 226 F. Supp. 2d

557, 560-62 (D.N.J. 2002). This case presents an identical issue to Cephalon: Plaintiffs’




                                                36
Assignors do not use or consume the prescriptions but are third-party middlemen payors.15 As

such, Plaintiffs lack standing to maintain their NJCFA cause of action and therefore Plaintiffs’

NJCFA claim is DISMISSED.

                       iii.    The ACFA

       Under the ACFA, a “subsequent purchaser is not within the class of consumers intended

to be protected by the implied private cause of action[.]” Sullivan v. Pulte Home Corp., 290 P.3d

446, 454 (Ariz. Ct. App. 2012), vacated in part on other grounds, 306 P.3d 1 (Ariz. 2013).

Plaintiffs do not contest Defendants’ construction of Arizona law but merely argue they are not

“subsequent purchasers” and that Defendants are “hid[ing] under the shield of their delivery

method.” (ECF. No. 75 at 37.) On the contrary, Plaintiffs never allege they are the direct

purchasers of the insulin from Defendants and readily admit that they are multiple purchasers

down the chain of commerce. (ECF No. 70 ¶¶ 92-104.) Accordingly, Plaintiffs are subsequent

purchasers for the purposes of the ACFA and as such, cannot maintain their ACFA cause of

action against Defendants. Therefore, Plaintiffs’ ACFA claim is DISMISSED.

                       iv.     The DTPA

       Finally, Plaintiffs and Defendants agree the DTPA disallows the recovery of monetary

damages. However, the DTPA does provide for injunctive relief as well as the “award [of]

attorney’s fees to the prevailing party if . . . the party charged with a deceptive trade practice has

willfully engaged in the trade practice knowing it to be deceptive.” Minn. Stat. Section


15
   In their brief (ECF No. 75 at 36), Plaintiffs cite Cephalon for the proposition that the “nature
of the transaction [and] not the identity of the purchaser, determines whether the NJCFA is
applicable.” Cephalon, 2009 WL 3245485, at *3. However, that statement was in reference to a
matter involving a business entity, in which a court determined that such entity had NJCFA
standing where it was the “‘one who uses [the economic] goods.’” Id. (quoting City Check
Cashing, Inc. v. Nat’l State Bank, 582 A.2d 809, 811 (N.J. App. Div. 1990)). Here, Plaintiffs’
Assignors are not the ones using the prescription medication but are a quintessential middleman
in the transaction.
                                                 37
325(d).45. As such, Plaintiffs may maintain their action pursuant to the DTPA as it relates to

injunctive relief and attorney’s fees, should they prevail and make the requisite showing.

       Accordingly, Defendants’ Motion to Dismiss Plaintiffs’ claims under the various state

consumer protection laws is GRANTED IN PART and DENIED IN PART.16

               D. Common Law Fraud

       Defendants contend Plaintiffs have not stated a claim for common law fraud under New

Jersey law. (ECF No. 71-1 at 37-38.) To state a claim for common law fraud under New Jersey

law, a plaintiff must allege “(1) [the defendant made] a material misrepresentation of a presently

existing or past fact; (2) knowledge or belief by the defendant of its falsity; (3) [the defendant

had] an intention that the other person rely on it; (4) reasonable reliance thereon by the other

person; and (5) resulting damages.” Triffin v. Automatic Data Processing, Inc., 926 A.2d 362,

368 (N.J. Super. Ct. App. Div. 2007) (citing Gennari v. Weichert Co. Realtors, 691 A.2d 350,

367 (N.J. 1997)). New Jersey common law fraud claims are subject to the heightened pleading

standard of Rule 9(b). See Dewey v. Volkswagen AG, 558 F. Supp. 2d 505, 524 (D.N.J. 2008).

       Plaintiffs have adequately pled each element necessary to establish a common law fraud

cause of action. The Amended Complaint alleged material, factual misrepresentations (ECF No.

70 ¶¶ 4-20), knowledge by Defendants of the misrepresentations (id. ¶¶ 4-20), that Defendants

intended for consumers of their analog insulin to rely on the fraudulent prices (id. ¶¶ 92-114),

that Plaintiffs’ Assignors relied on the prices (id. ¶¶ 20-29), and damages stemming therefrom.



16
   Plaintiffs included all of their state consumer protection law causes of action in one count,
Count Three. Defendants’ Motion to Dismiss Count Three is granted with respect to the
allegations brought under the consumer protection laws of Missouri, New Jersey, and Arizona.
Defendants’ Motion to Dismiss Count Three is denied with respect to Plaintiffs’ allegations
pursuant to the consumer protection laws of Delaware, Florida, Illinois, and New Mexico, as
well as the Minnesota Prevention of Consumer Fraud Act. Plaintiffs may maintain their DTPA
action only as it seeks injunctive relief and attorneys’ fees.
                                                38
(id. ¶¶ 34-35, 113-24).

       Defendants’ reliance on Dewey to argue that the Amended Complaint did not allege

reasonable reliance on its misrepresentations is misplaced. (ECF No. 71-1 at 37-38.) Defendants

argue the Amended Complaint “does not identify any specific purported misrepresentations that

defendants directed to plaintiffs’ assignors.” (id. at 37.) On the contrary, the Amended Complaint

pled a fraudulent pricing scheme by virtue of misrepresentations of list prices, on which

Defendants had reason to know that the public – and any consumer of their insulin – would rely.

(ECF No. 70 ¶¶ 92-104.) Moreover, Dewey held “general allegations of reliance are sufficient in

light of the fact that the specific facts as to the misrepresentations are Defendants’ control, not

Plaintiff’s.” Dewey, 558 F. Supp. 2d at 526. Here, the Amended Complaint certainly alleges, at a

minimum, “general allegations” of misrepresentations. Accordingly, as each of the elements of a

common law fraud claim are adequately pled in the Amended Complaint, Defendants’ Motion to

Dismiss Plaintiffs’ common law fraud claim is DENIED.

               E. Unjust Enrichment

       Finally, Defendants argue Plaintiffs have not stated a claim for unjust enrichment. (ECF

No. 71-1 at 38-40.) Specifically, Defendants contend Plaintiffs have not adequately alleged

Defendants were unjustly enriched, Plaintiffs did not allege they conferred any direct benefits on

Defendants, Plaintiffs’ claims are barred by the voluntary payment doctrine, and Plaintiffs’

claims are barred by virtue of the enforceable contract governing the subject matter. (ECF No.

71-1 at 39-40.) “Unjust enrichment is not an independent theory of liability, but is the basis for a

claim of quasi-contractual liability.” Nat’l Amusements, Inc. v. N.J. Tpk. Auth., 261 N.J. Super.

468, 478 (Law Div. 1992), aff’d, 275 N.J. Super. 134 (App. Div. 1994). “The duty which forms

the foundation of a quasi-contractual obligations rests on the equitable principle that a person



                                                39
shall not be allowed to enrich himself at the expense of another.” Id. To establish a claim for

unjust enrichment under New Jersey law, “a plaintiff must show both that defendant received a

benefit and that retention of that benefit without payment would be unjust.” VRG Corp. v. GKN

Realty Corp., 135 N.J. 539, 554 (1994). Restitution for unjust enrichment is an equitable remedy,

available only when there is no adequate remedy at law. Nat’l Amusements, Inc., 261 N.J Super.

at 478; Am. Rubber & Metal Hose Co. v. Strahman Valves, Inc., Civ. No. 11-1279, 2011 WL

3022243, at *8 (D.N.J. July 22, 2011).

       Although Plaintiffs have alleged that Defendants’ fraudulent misrepresentations in setting

the list prices resulted in an unjust enrichment of Defendants at the Plaintiffs’ expense (ECF No.

70 ¶¶ 1-35, 57-104, 306-12), they cannot maintain their common law unjust enrichment claim

because they were indirect purchasers of the analog insulin. “Under New Jersey law, an indirect

purchaser cannot succeed on a claim for unjust enrichment.” Weske v. Samsung Elecs., Civ. No.

10-4811, 2012 WL 833003, at *7 (D.N.J. Mar. 12, 2012). “When an individual purchases a

consumer product from a third-party [seller] and not the manufacturer, the purchaser has not

conferred a benefit directly to the manufacturer such that the manufacturer could be found to be

unjustly enriched.” Id. (citing Hughes v. Panasonic Consumer Elecs., Co., 2011 WL 2976839, at

*27 (D.N.J. July 11, 2011)). Here, Plaintiffs conceded they are not direct purchasers of the

analog insulin. Rather, Plaintiffs outline a scheme whereby the analog insulin is sold to

wholesalers at prices based on the benchmark prices that are set by the manufacturers and are

subsequently sold to pharmacies and clinics at prices that approximate the benchmark prices.

(ECF No. 70 ¶¶ 96-104.) As such, Plaintiffs are multiple purchasers down the distribution chain

from Defendants and cannot sustain their unjust enrichment claim against Defendants.

Accordingly, Defendants’ Motion to Dismiss Plaintiffs’ unjust enrichment claim is GRANTED.



                                               40
      IV.    CONCLUSION

      For the reasons set forth above, Defendants’ Motion to Dismiss the Amended Complaint

for lack of Article III standing is DENIED; Defendants’ Motion to Dismiss Plaintiffs’ RICO

claims is GRANTED; Defendants’ Motion to Dismiss Plaintiffs’ state consumer protection law

causes of action is GRANTED with respect to Missouri, Arizona, and New Jersey law and

DENIED with respect to Minnesota, Delaware, Florida, Illinois, and New Mexico law;

Defendants’ Motion to Dismiss Plaintiffs’ common law fraud claim is DENIED; and

Defendants’ Motion to Dismiss Plaintiffs’ unjust enrichment claim is GRANTED.



Date: March 29, 2019                             /s/ Brian R. Martinotti___________
                                                 HON. BRIAN R. MARTINOTTI
                                                 UNITED STATES DISTRICT JUDGE




                                            41
